UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54369 Resource Real Estate Opportunity REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 27-0331816 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Commerce Square, 2005 Market Street, 15th Floor, Philadelphia, PA 19103 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to+ such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No R As of May 7, 2012, there were 12,055,653 outstanding shares of common stock of Resource Real Estate OpportunityREIT,Inc. (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Loss Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity − Three Months Ended March 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows − Three months Ended March 31, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2012 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4. Controls and Procedures 29 PART II OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 6. Exhibits 31 SIGNATURES 32 (Back to Index) Forward-Looking Statements Certain statements included in this Quarterly Report on Form 10-Q are forward-looking statements.Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts.In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology.Actual results may differ materially from those contemplated by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances after the date of this report, except as may be required under applicable law. (Back to Index) PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (unaudited) ASSETS Investments: Rental properties, net $ $ Loans held for investment, net Identified intangible assets, net Cash Prepaid expenses Stock subscription receivable Tenant receivables, net 60 Insurance proceeds receivable − Deposits 64 Deferred financing costs, net Deferred offering costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Due to related parties, net $ $ Revolving credit facility − Accounts payable and accrued expenses Tenant prepayments 94 Security deposits Total liabilities Stockholders’ equity: Preferred stock (par value $.01; 10,000,000 shares authorized, none issued and outstanding) − − Common stock (par value $.01; 1,000,000,000 shares authorized, 10,911,241 and 8,454,169 shares issued and outstanding, respectively) 84 Convertible stock (“promote shares”; par value $.01; 50,000 shares authorized, 50,000 shares issued and outstanding, respectively) 1 1 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated statements. 3 (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except per share data) (unaudited) For the Three Months Ended March 31, Revenues: Rental income $ $ Gains on foreclosure − Interest income 50 23 Total revenues Expenses: Rental operating Acquisition costs Management fees - related parties General and administrative Depreciation and amortization expense Total expenses Loss before other income (expense) ) ) Other income (expense) Interest expense ) − Insurance proceeds in excess of cost basis − Net loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding Basic and diluted loss per share $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 4 (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012 (in thousands) (unaudited) Additional Total Common Stock Convertible Stock Paid-in Accumulated Stockholders’ Shares Amount Shares Amount Capital Deficit Equity Balance at January 1, 2012 $
